LOWELL, District Judge.
The history of the proceedings in these eases is as follows:
The vessel was seized at Lawley’s Shipyard for violation of her license as a yacht lay bringing liquor into the district of Maine. At the time of her seizure there was no liquor on board. The seizure was made by an official of the Coast Guard Service, who was under instructions to send her to Maine. While in the custody of the Coast Guard, a possessory libel was served on her by Bush, as representative of the owner. The present owner was afterward allowed to intervene. The United States filed a libel of information, alleging that she had committed a breach of her license and praying for forfeiture. The evidence at the hearing established the facts related above, and further showed to my satisfaction that the vessel had carried liquor into Portland and South Free-port, Me.
The chief objection of the claimant as set forth in his exceptions to the libel of information is that the vessel was improperly seized. He relies on The Silver Spring, Fed. Cas. No. 12,858, a decision by Judge Sprague, in this district, which follows The Brig Ann, 9 Cranch, 289, 3 L. Ed. 734. This raises a very interesting question, which, however, need not be decided in the present case. The' cases referred to, and many others which might be cited (see The Fideliter, Fed. Cas. No. 4,755, and eases cited), hold that the District Court has no jurisdiction in such cases, unless there is a valid seizure. The claimant contends that the seizure was invalid, and therefore, this court has no jurisdiction; but the former owner filed a libel for possession, thus invoking the aid of the court, and the present claimant, who intervened, cannot now be heard to deny the court’s jurisdiction. The Abby, Fed. Cas. No. 14; The Lewellen, Fed. Cas. No. 8,307; The Idaho (D. C.) 29 F. 187.
 The remaining question is whether the yacht is subject to forfeiture. In The Herreshoff (D. C.) 6 F.(2d) 414, Judge Morton decreed the forfeiture of a yacht for a breach of her license in transporting merchandise for pay.
U. S. Comp. St. § 7804, provides, among other things, that a yacht “shall be liable to seizure and forfeiture for any violation of the provisions of this title” (title 48). The 'next section of the Compiled Statutes (§ 7805), which comes under the same title, provides that- a yacht shall not violate the revenue laws of the United States. While there was no direct evidence that the duty on the liquor imported had not been paid, there is no doubt that such was the case. While forfeiture should not lightly be decreed, it does not seem incumbent on a court to shut its eyes to well-known facts. 'See The Esther M. Rendle (C. C. A.) 7 F. (2d) 545.
Let a decree of forfeiture be entered.